NO. 07-11-0188-CR
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL A
 
MAY 23, 2011
______________________________
 
 
KEVIN RAMZY, APPELLANT
 
V.
 
THE STATE OF TEXAS, APPELLEE
 
 
_________________________________
 
FROM THE 181ST DISTRICT COURT OF POTTER
COUNTY;
 
NO. 33,461-B; HONORABLE JOHN B. BOARD, JUDGE
 
_______________________________
 
Before CAMPBELL and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
            On February 22, 2011,
the trial court signed an Order Denying
Defendant's Motion for Appointment of Counsel for DNA Testing.  No motion for new trial was filed, and on May
5, 2011, Appellant, Kevin Ramzy, filed a pro se
notice of appeal requesting review of the trial court's order.
            A timely and proper
notice of appeal invokes this Court=s jurisdiction.  State v. Riewe, 13 S.W.3d 408, 410
(Tex.Crim.App. 2000).  When no
motion for new trial is filed, a notice of appeal must be filed within thirty
days after the trial court enters an appealable order.  Tex. R. App. P. 26.2(a)(1).  The deadline may be extended if, within
fifteen days, the party files the notice with the trial court clerk and also
files a motion for extension of time in compliance with Rule 10.5(b) of the
Texas Rules of Appellate Procedure in this Court.  See Tex.
R. App. P. 26.3.  This Court has no
authority to invoke Rule 2 to enlarge the time in which to file a notice of
appeal.  Tex. R. App.
P. 2; Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998).
            The order Appellant
seeks to appeal was entered on February 22, 2011.  Thus, the deadline in which to file a notice
of appeal was March 24, 2011.  Accordingly,
the notice of appeal was not timely filed. 
See Swearingen v. State, 189
S.W.3d 779, 781 (Tex.Crim.App. 2006).  The
appeal is dismissed for want of jurisdiction.[1]  
 
                                                                                    Patrick
A. Pirtle
                                                                                          Justice
 
Do not publish.
 
 




[1]Even
if Appellant had timely filed his notice of appeal, dismissal of the appeal
would be the appropriate disposition.  See Gutierrez v. State, 307 S.W.3d 318,
323 (Tex.Crim.App. 2010) (holding
that the decision to deny appointed counsel to pursue DNA testing under chapter
64 of the Texas Code of Criminal Procedure is not an appealable order).